EXHIBIT 99.3 Helix Energy Solutions Group, Inc. Reconciliation of Non GAAP Measures Morgan Stanley Energy Conference July 8, 2009 Slide 21 (Significant Balance Sheet Improvements): Net Debt Reconciliation: 12/31/2007 6/30/2008 12/31/2008 6/30/2009 (in millions) Gross Debt* $ 1,758 $ 1,822 $ 2,027 $ 1,365 Cash on Hand 90 23 224 200 Net Debt $ 1,668 $ 1,799 $ 1,803 $ 1,165 *Reflects impact of retrospective adoption of accounting standard which required bifurcation of Helix's convertible senior notes Impact on December 31, 2007, June 30, 2008, December 31, 2008, and June 30, 2009 was a reduction in debt totaling $42.2 million, $38.6 million, $34.8 million and $30.9 million, respectively. Slide 27 (Earnings per Share): Reconciliation to Normalized EPS: 2004 2005 2006 2007 2008 (in thousands) Net income applicable to common shareholders $ 79,916 $ 150,114 $ 344,036 $ 316,762 $(634,040) Preferred stock dividends and accretion 2,743 2,454 3,358 3,716 - Cal Dive gain (IPO and Horizon acquisition) - - (96,531) (98,602) - Goodwill and other intangible impairments - 714,988 Other non-recurring items - - 5,300 70,189 161,591 Net income, excluding non-cash gains on Cal Dive equity transactions $ 82,659 $ 152,568 $ 256,163 $ 292,065 $ 242,539 (IPO and Horizon acquisition) and other unusual items Diluted Shares 79,062 82,205 89,874 95,938 90,650 Normalized EPS* $ 1.03 $ 1.86 $ 2.85 $ 3.05 $ 2.68 *Excludes impact of adoption of new accounting standard (EITF 03-06-1) effective January 1, 2009. Slide 28 (Significant Cash Generation - EBITDAX): Reconciliation From Net Income to Adjusted EBITDAX (Excluding Cal Dive): 2004 2005 2006 2007 2008 (in millions) Net (loss) income applicable to common shareholders $ 80 $ 147 $ 340 $ 312 $ (639) Non-cash impairment and other unusual items - 1 (91) (26) 931 Preferred stock dividends 3 2 3 4 3 Income tax provision 43 73 131 103 67 Net interest expense and other 5 13 41 64 101 Depreciation and amortization 108 111 193 320 306 Exploration expense - 6 43 27 33 EBITDAX as Reported $ 239 $ 353 $ 660 $ 804 $ 802 Less: Previously Reported Contribution from Cal Dive $ (27) $ (74) $ (208) $ (149) $ (140) Adjusted EBITDAX $ 212 $ 279 $ 452 $ 655 $ 662 We calculate adjusted EBITDAX as earnings before net interest expense, taxes, depreciation and amortization and exploration expenses. These non-GAAP measures are useful to investors and other internal and external users of our financial statements in evaluating our operating performance because they are widely used by investors in our industry to measure a company's operating performance without regard to items which can vary substantially from company to company and help investors meaningfully compare our results from period to period. Adjusted EBITDAX should not be considered in isolation or as a substitute for, but instead is supplemental to, Non-GAAP financialmeasures should be viewed in addition to, and not as an alternative to our reported results prepared in accordance with GAAP. Users of this financial information should consider the types of events and transactions which are excluded.
